 Case: 1:20-cv-00994-MRB-KLL Doc #: 13 Filed: 08/31/21 Page: 1 of 2 PAGEID #: 49




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Kent Smith,

              Petitioner,

       vs.                                              Case No. 1:20-cv-00994

Warden, London Correctional Institution,                Judge Michael R. Barrett

              Respondent.

                                         ORDER

       This matter is before the Court on the Magistrate Judge's August 9, 2021 Report

and Recommendation ("R&R"). (Doc. 12). Proper notice has been given to the parties

under 28 U.S.C. § 636(b)(1)(C), including notice that the parties would waive further

appeal if they failed to file objections to the R&R in a timely manner. (Doc. 12 PageID 46);

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Although objections were due to

the Court by August 23, 2021, none have been filed.

       Accordingly, it is hereby ORDERED that the R&R (Doc. 12) is ADOPTED in full.

Consistent with the recommendations by the Magistrate Judge, it is hereby ORDERED

that (1) Petitioner's pro se petition for a writ of habeas corpus (Doc. 1) is DISMISSED

without prejudice as premature; (2) Petitioner’s motion to stay the matter (Doc. 3) is

DENIED as moot; (3) a certificate of appealability will not issue because Petitioner has

not made a substantial showing of the denial of a constitutional right that is remediable at

this juncture in this proceeding; and (4) the Court certifies that, with respect to any

application by petitioner to proceed on appeal in forma pauperis, an appeal of this Order
 Case: 1:20-cv-00994-MRB-KLL Doc #: 13 Filed: 08/31/21 Page: 2 of 2 PAGEID #: 50




adopting the R&R would not be taken in good faith, and Petitioner is DENIED leave to

appeal in forma pauperis.

IT IS SO ORDERED.                            _/s Michael R. Barrett____________
                                             Michael R. Barrett, Judge
                                             United States District Court




                                         2
